DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on January 27th, 2021 has been entered.
The amendment of claims 1, 3, 4, 7, 12-14, 16, 17, and 20 and cancellation of claims 2 and 15 have been acknowledged.
In view of the amendment, the claim objections have been withdrawn. The previous 35 U.S.C. 112(b) rejections have been withdrawn. However, the newly amended claims introduce additional indefinite language.

Response to Arguments
Applicant’s arguments filed on January 27th, 2021, with respect to the prior art rejections, have been fully considered but they are not persuasive.
Applicant’s Representative submits that the prior art of record does not teach magnifying the image such that the magnified image has an optimized field of view because Xu does not teach magnifying the image and Shelton IV uses a second image sensor.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not using a second image sensor) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The prior art of record teaches that the images are magnified (Shelton IV ¶1358: “Displaying a narrow field of view image in a first window of a display and a composite image of several other perspectives such as wider fields of view enables the surgeon to view a magnified image of the surgical site simultaneously with wider fields of view of the surgical site without moving the scope”; Shelton IV Fig. 178B & ¶1631: “display a narrow magnified view image 2810 of one portion of the surgical field 2809. The narrow magnified view image 2810 may present a close-up view of the vascular tree 2814”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for stent detection using OCT (as taught by Xu) to magnify the image (as taught by Shelton IV) because the combination provides more flexibility for the medical professional by providing various perspectives and views without having to move the surgical tools (Shelton IV ¶1358).
Furthermore, the amended limitation “optimized field of view” contains indefinite language. Refer to the 35 U.S.C. 112(b) rejection below for more details.
In view of this reasonable interpretation of the claims and the prior art, the examiner respectfully submits that the rejections set forth below remain/are proper.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 

Claim(s) 1, 3-12, 14, and 16-20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-21 of co-pending Application No. 16/414,222 (reference application), in view of Shelton IV et al. (U.S. PGPub No. 2019/0125361, hereinafter Shelton IV). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to methods and systems for imaging and detecting lumens. See below table for more details.
Instant Application (16/460,864)
Co-pending Application (16/414,222)
Claims 1, 14
Claims 1 + Shelton IV, 18
Claims 3, 16
Claims 1 + Shelton IV, 18
Claims 4, 17
Claims 1 + Shelton IV, 3 
Claims 5, 18
Claims 1 + Shelton IV, 3
Claims 6, 19
Claims 1 + Shelton IV, 3, 18, 20
Claims 7, 20
Claims 1 + Shelton IV, 3, 16
Claim 8
Claim 8 + Shelton IV
Claim 9
Claim 8 + Shelton IV
Claim 10
Claim 7 + Shelton IV
Claim 11
Claim 4 + Shelton IV
Claim 12
Claim 1 + Shelton IV


Regarding claims and 14, 16/414,222 teaches the system and method of claims 1 and 14 (see 16/414,222 claims 1 and 18), but does not appear to explicitly teach magnifying the image.
Pertaining to the same field of endeavor, Shelton IV teaches magnifying the image (Shelton IV ¶1358: “Displaying a narrow field of view image in a first window of a display and a composite image of several other perspectives such as wider fields of view enables the surgeon to view a magnified image of the surgical site simultaneously with wider fields of view of the surgical site without moving the scope”; Shelton IV Fig. 178B & ¶1631: “display a narrow 
16/414,222 and Shelton IV are considered to be analogous art because they are directed to medical image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical coherence tomography system and method (as taught by 16/414,222) to magnify the image (as taught by Shelton IV) because the combination provides more flexibility for the medical professional by providing various perspectives and views without having to move the surgical tools (Shelton IV ¶1358).
This is a provisional nonstatutory double patenting rejection.

Regarding claim 3, 16/414,222, in view of Shelton IV, teaches the system of claim 1, wherein a degree of the magnifying of the image is calculated based on the detected feature (Shelton IV ¶1210: “a situationally aware surgical hub 5104 could determine whether the current or subsequent step of the surgical procedure requires a different view or degree of magnification on the display according to the feature(s) at the surgical site that the surgeon is expected to need to view”; Shelton IV ¶1358 discussed above).

Claim 16 is rejected using the same rationale as applied to claim 3 set forth above. 

Claim(s) 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of co-pending Application No. 16/414,222, Shelton IV et al. (U.S. PGPub No. 2019/0125361, hereinafter Shelton IV), and further in view of Xu (U.S. PGPub No. 2010/0094127, hereinafter referred to as Xu). 
Regarding claim 13, 16/414,222, in view of Shelton IV, teaches the system of claim 1 (see 16/414,222 claims 1 and 18; see Shelton IV Fig. 178B & ¶1358, ¶1631), but does not 
Pertaining to the same field of endeavor, Xu teaches adjusting the image based on the determined center of the image is manually adjusted by the end user (Xu ¶0059: “Then a threshold is applied and the centroids of the elongated features are used to determine the location of the centers of the stent struts (FIG. 8C)”; Xu ¶0072: “The missing portions for the image of the vessel wall beneath the stent struts are obtained by interpolation of the reflections along the lumen border 32”; Xu ¶0077: “user-defined threshold”).
16/414,222, in view of Shelton IV, and Xu are considered to be analogous art because they are directed to medical image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical coherence tomography system and method (as taught by 16/414,222, in view of Shelton IV) to allow users manually adjust the image (as taught by Xu) because the combination provides more flexibility to the users by manually defining the thresholds image adjustment (Xu ¶0077).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
Claim(s) 1, 3-14, and 16-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite the limitation “an optimized field of view.” The limitation renders the claims indefinite because the term “optimized” is a relative and subjective term. The term “optimized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, a view that is optimized for a certain 
A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014).
For the purpose of further examination, the last clause of claims 1 and 14 have been interpreted as magnifying the image.

Claims 3-13 and 16-20 depend from claims 1 and 14, respectively, and therefore inherit all of the deficiencies of claims 1 and 14 set forth above.

Claim Rejections - 35 USC § 103
Claim(s) 1, 3-8, 11, 13-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (U.S. PGPub No. 2010/0094127), in view of Shelton IV et al. (U.S. PGPub No. 2019/0125361), hereinafter referred to as Xu and Shelton IV, respectively.
Regarding claim 1, Xu teaches a system for manipulating an image captured by a medical device (Xu Abstract: “the invention relates to a processor based method for generating positional and other information relating to a stent in the lumen of a vessel using a computer”), the system employing: 
a processor (Xu ¶0021: “The computer system can include an electronic memory device and an electronic processor in communication with the memory device. The memory device can include instructions that when executed by the processor cause the processor to generate an optical coherence image data set”); 
Xu ¶0021 discussed above), the instructions comprising: 
receiving data corresponding to the image (Xu ¶0021 discussed above; Xu Fig. 1: step 10; Xu ¶0051: “the raw OCT image obtained from the OCT imaging device.”); 
detecting a feature within the image (Xu ¶0014-¶0015: teaches that the method can use various detectors to detect features, e.g., shadow, ridge, struts, stent points, etc.; Xu Fig. 3 & ¶0026 teaches detecting lumen boundary; Xu Fig. 1: step 14-18 & ¶0052: “Starting from the raw OCT image, the next steps in one embodiment are to perform lumen or lumen wall detection, to detect the angular position of the struts using image information, and to detect the depth of struts in the image scan lines”); 
determining the center of the image based on the feature (Xu ¶0055: “Once the relative minima of the image intensity data are determined, the centers of such relative minima are used to estimate the position of the stent strut”); and 
adjusting the image based on the determined center of the image (Xu ¶0059: “Then a threshold is applied and the centroids of the elongated features are used to determine the location of the centers of the stent struts (FIG. 8C)”; Xu ¶0072: “The missing portions for the image of the vessel wall beneath the stent struts are obtained by interpolation of the reflections along the lumen border 32”).
However, Xu does not appear to explicitly teach magnifying the image.
Pertaining to the same field of endeavor, Shelton IV teaches magnifying the image (Refer to the 35 U.S.C. 112(b) rejection set forth above regarding claim interpretation. Shelton IV ¶1358: “Displaying a narrow field of view image in a first window of a display and a composite image of several other perspectives such as wider fields of view enables the surgeon to view a magnified image of the surgical site simultaneously with wider fields of view of the surgical site without moving the scope”; Shelton IV Fig. 178B & ¶1631: “display a narrow 
Xu and Shelton IV are considered to be analogous art because they are directed to medical image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for stent detection using OCT (as taught by Xu) to magnify the image (as taught by Shelton IV) because the combination provides more flexibility for the medical professional by providing various perspectives and views without having to move the surgical tools (Shelton IV ¶1358).

Regarding claim 3, Xu, in view of Shelton IV, teaches the system of claim 1, wherein a degree of the magnifying of the image is calculated based on the detected feature (Shelton IV ¶1210: “a situationally aware surgical hub 5104 could determine whether the current or subsequent step of the surgical procedure requires a different view or degree of magnification on the display according to the feature(s) at the surgical site that the surgeon is expected to need to view”; Shelton IV ¶1358 discussed above).

Regarding claim 4, Xu, in view of Shelton IV, teaches the system of claim 1, wherein the detected feature is an outer edge of a facet on the image (Xu ¶0047: “a three-dimensional profile of a stent relative to a lumen boundary can be detected and displayed”; ¶0053: “lumen or lumen boundary detection can be achieved by various image segmentation methods”).

Regarding claim 5, Xu, in view of Shelton IV, teaches the system of claim 4, wherein the facet is a cavity (Xu ¶0026, ¶0047, ¶0052-¶0053 discussed above. A lumen is a cavity. Also see Xu Figs. 2B, 5, 9, & 10B).

claim 6, Xu, in view of Shelton IV, teaches the system of claim 4, wherein the facet is a signal containing tissue (Xu ¶0026, ¶0047, ¶0052-¶0053 & Figs. 2B, 5, 9, & 10B; Xu Abstract: “lumen of a vessel”).

Regarding claim 7, Xu, in view of Shelton IV, teaches the system of claim 4, wherein the detected feature is an outer periphery of the facet (Xu ¶0047 & ¶0053: as discussed above teaches detecting lumen boundary).

Regarding claim 8, Xu, in view of Shelton IV, teaches the system of claim 1, wherein the data corresponding with the image is acquired by optical coherence tomography (Xu Abstract: “The method includes the steps of generating an optical coherence image data set in response to an OCT scan”).

Regarding claim 11, Xu, in view of Shelton IV, teaches the system of claim 1, further comprising interpolating a circumscribed area of the image (Xu ¶0011: “Methods are disclosed for circumscribing the lumen boundary”; Xu ¶0072: “interpolation of the reflections along the lumen border 32 as previously described”; Xu ¶0073: “the distance 64 from the stent upper surface to the lumen wall is measured from the bright spots to the interpolated curve that represents the vessel wall border”; Xu Fig. 16).

Regarding claim 13, Xu, in view of Shelton IV, teaches the system of claim 1, wherein the adjusting the image based on the determined center of the image is manually adjusted by an end user (Xu ¶0077: “user-defined threshold”).

Regarding claim 14, Xu, in view of Shelton IV, further teaches that the computer system performs the processes described in claim 1 (Xu Abstract: “the invention relates to a processor based method for generating positional and other information relating to a stent in the lumen of 

Claim 16 is rejected using the same rationale as applied to claim 3 set forth above. 

Claim 17 is rejected using the same rationale as applied to claim 4 set forth above. 

Claim 18 is rejected using the same rationale as applied to claim 5 set forth above. 

Claim 19 is rejected using the same rationale as applied to claim 6 set forth above. 

Claim 20 is rejected using the same rationale as applied to claim 7 set forth above.

Claim(s) 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (U.S. PGPub No. 2010/0094127), in view of Shelton IV et al. (U.S. PGPub No. 2019/0125361), and further in view of Zagrodsky et al. (U.S. PGPub No. 2014/0193057), hereinafter referred to as Xu, Shelton IV, and Zagrodsky, respectively.
Regarding claim 9, Xu, in view of Shelton IV, teaches the system of claim 1, but does not appear to explicitly teach that the image is acquired by intravenous ultrasound.
Pertaining to the same field of endeavor, teaches that the data corresponding with the image is acquired by intravenous ultrasound imaging (Zagrodsky ¶0008: “Exemplary devices include tomographic devices such as optical coherence tomography (OCT) devices, photo acoustic imaging devices, intravascular spectroscopy, intravascular magnetic resonance imaging, and ultrasound devices, including intravascular ultrasound spectroscopy (IVUS)”; Zagrodsky ¶0034: “the system can be used to correct images obtained with intravascular ultrasound imaging (IVUS)” – further see Zagrodsky claim 6, indicating that the IVUS is intravenous).


Regarding claim 10, Xu, in view of Shelton IV, teaches the system of claim 1, wherein the processor performs Cartesian to polar transformation of the image (Xu ¶0052: “rectangular-to-polar conversion”).
However, Xu, in view of Shelton IV, does not appear to explicitly teach performing polar-to-Cartesian transformation.
Pertaining to the same field of endeavor, Zagrodsky performing polar-to-Cartesian transformation (Zagrodsky ¶0033: “Rotational system images (e.g. OCT and IVUS images) are acquired in the polar domain with coordinates of radius and angle (r, theta) but need to be converted to Cartesian coordinates (x, y) for display or rendering on a computer monitor”; Zagrodsky ¶0052: “the image frames can be scan converted from polar to Cartesian”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for stent detection using OCT that magnifies the image (as taught by Xu, in view of Shelton IV) to perform polar-Cartesian conversion (as taught by Zagrodsky) because the combination allows the rendered images to be displayed on a monitor (Zagrodsky ¶0033).

Regarding claim 12, Xu, in view of Shelton IV, teaches the system of claim 1, further comprising multiple images captured by the medical device for processing by the processor (Xu ¶0003: “The latest generation of OCT systems can generate OCT images up to 100 frames per second, making it possible to image coronary arteries in the beating heart artery within a few seconds”; Xu ¶0019: “method for motion artifact removal in collected OCT image datasets”; Xu ¶0047: “acquiring a set of cross-sectional images”).
Although Xu, in view of Shelton IV, teaches that it was known that the OCT systems can generate a video sequence (Xu ¶0003), Xu, in view of Shelton IV, does not appear to explicitly teach creating a continuous motion picture.
Pertaining to the same field of endeavor, Zagrodsky teaches creating a continuous motion picture (Zagrodsky ¶0033: “recording an image video loop”; Zagrodsky ¶0054: “Once the filtered accumulated transformation for an image frame is obtained, motion compensation is computed to spatially align the vessel across the frame sequence. The computed compensation aims to present the vessel anatomy in the images as if there were no cardiac motion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for stent detection using OCT that magnifies the image (as taught by Xu, in view of Shelton IV) to create a motion picture (as taught by Zagrodsky) because the combination creates video images used for eliminating motion artifacts (Xu ¶0003 & Zagrodsky ¶0054).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/Primary Examiner, Art Unit 2667